IN THE

      SUPREME COURT OF THE STATE OF
                ARIZONA
                               IN DIVISION
                           _______________

   ARIZONA CHAPTER OF THE ASSOCIATED GENERAL CONTRACTORS OF
                         AMERICA, ET AL.,
                       Petitioners/Appellants,

                                        v.

                       CITY OF PHOENIX, ET AL.,
                        Respondents/Appellees,

         BUILDING A BETTER PHOENIX, A POLITICAL COMMITTEE,
                     Real Party in Interest/Appellee.
                           _______________


                          No. CV-19-0158-PR
                          Filed July 24, 2019
                           _____________________________


          Appeal from the Superior Court in Maricopa County
              The Honorable Sherry K. Stephens, Judge
                         No. CV2019-000604
                             AFFIRMED

     Memorandum Decision of the Court of Appeals, Division One
                      1 CA-CV 19-0257 EL
                        Filed June 6, 2019
                           AFFIRMED
                      __________________

COUNSEL:

Roy Herrera, Mark S. Kokanovich, Daniel A. Arellano, Ballard Spahr LLP,
Phoenix, Attorneys for Arizona Chapter of the Associated General
Contractors of America, et al.
         ARIZONA CHAPTER et al. v. CITY OF PHOENIX et al.
                     Opinion of the Court



Kory Langhofer, Thomas Basile, Statecraft PLLC, Phoenix, Attorneys for
Building a Better Phoenix


                             _______________

JUSTICE TIMMER authored the opinion of the Court, in which CHIEF
JUSTICE BALES, JUSTICE BOLICK, and JUSTICE GOULD joined.

JUSTICE TIMMER, opinion of the Court:

¶1            At issue here is whether the “Building a Better Phoenix Act”
initiative measure qualifies for placement on the City of Phoenix’s August
2019 special election ballot. We must decide whether petition signatures
are void pursuant to A.R.S. § 19-118.01(A) because the measure’s proponent
paid petition circulators by the signature and whether the measure’s 100-
word description fails to comply with A.R.S. § 19-102(A). We previously
issued an order affirming the lower courts’ decisions that the initiative
measure qualifies for the ballot. We now explain our reasoning.

                             BACKGROUND


¶2             Light rail in Phoenix is funded from many sources, including
rider fares, advertising proceeds, and regional and federal funds.1 Before
2015, Phoenix imposed a transaction privilege and use tax to further fund
the city’s transportation network, which included light rail. In 2015, voters
passed Proposition 104, which set that tax at 0.7% until 2051 and created a
Citizens Transportation Committee to review all tax revenue expenditures.
See Phx. City Clerk, August 25, 2015 Sample Ballot: Mayor and Council
Election (2015), https://www.phoenix.gov/cityclerksite/Documents/d2sb
.pdf. Proposition 104 authorized use of the tax revenues, among other
things, to “[e]xpand[] light rail . . . to serve more Phoenix neighborhoods
and employment, education and entertainment centers” as depicted on an
included map. Id. Proposition 104 did not authorize use of these funds for
light rail maintenance and repair. See id.


1  See Valley Metro Rail, Inc., Valley Metro Rail FY20 Budget 7 (2019),
https://www.valleymetro.org/sites/default/files/uploads/event-
resources/vmr_fy20_budget_book_adopted.pdf.


                                     2
         ARIZONA CHAPTER et al. v. CITY OF PHOENIX et al.
                     Opinion of the Court


¶3             Building a Better Phoenix (“BBP”), a political action
committee, sought to amend the Phoenix City Charter to discontinue “light
rail extensions” and redirect local sales tax funding for light rail extensions
to “infrastructure improvements.” To do so, BBP filed an application in
September 2018 with the City Clerk of the City of Phoenix, see A.R.S.
§ 19-143(B), seeking placement of the “Building a Better Phoenix Act”
initiative measure (the “Initiative”) on the August 2019 special election
ballot. Upon receipt of the application, the City Clerk’s office assigned the
Initiative petition a serial number, see A.R.S. § 19-111(B), which enabled BBP
to gather the number of valid signatures required to qualify the Initiative
for the ballot. To that end, BBP hired a commercial petition circulation firm,
which paid circulators on a per-signature basis.

¶4            Arizona Chapter of the Associated General Contractors of
America and David Martin (collectively, “Contractors”) filed a complaint
pursuant to A.R.S. § 19-122(C) seeking to enjoin placement of the Initiative
on the ballot. They allege that petition circulators were paid by the
signature in violation of § 19-118.01 and that the 100-word summary
circulated with the petition created a significant danger of confusion or
unfairness in violation of § 19-102(A). The superior court denied relief, and
the court of appeals affirmed. Ariz. Chapter of the Associated Gen. Contractors
of Am. v. City of Phoenix, No. 1 CA-CV 19-0257 EL, 2019 WL 2399703, at *1
¶ 3, *6 ¶ 25 (Ariz. App. June 6, 2019) (mem. decision).

¶5           On expedited review, we affirmed the superior court’s
judgment in an order filed June 12, 2019 (again, with an opinion to follow).
We have jurisdiction over this matter under article 6, section 5 of the
Arizona Constitution.

                               DISCUSSION
                        I.   Payment by the signature

¶6            Section 19-118.01(A) provides that “[a] person shall not pay
or receive money or any other thing of value based on the number of
signatures collected on a statewide initiative or referendum petition.”
Signatures collected in violation of this provision are “void and shall not be
counted in determining the legal sufficiency of the petition.” Id.
Contractors argue BBP violated § 19-118.01(A) by paying petition
circulators based on the number of signatures collected. Because voiding
the signatures collected in violation of § 19-118.01(A) would leave BBP
without enough signatures to qualify the Initiative for the ballot,


                                      3
          ARIZONA CHAPTER et al. v. CITY OF PHOENIX et al.
                      Opinion of the Court


Contractors assert that the superior court was required to enjoin placement
of the Initiative on the ballot.

¶7             Resolution of this argument turns on whether § 19-118.01(A)
applies to local measures such as the Initiative. We review issues of
statutory interpretation de novo. Molera v. Reagan, 245 Ariz. 291, 294 ¶ 8
(2018). In doing so, “[w]e interpret statutory language in view of the entire
text, considering the context and related statutes on the same subject.”
Nicaise v. Sundaram, 245 Ariz. 566, 568 ¶ 11 (2019). Our goal is to effectuate
legislative intent. Leach v. Reagan, 245 Ariz. 430, 438 ¶ 33 (2018).

¶8            Section 19-118.01(A) applies on its face only to “statewide”
initiative and referendum petitions, and the Initiative is a local measure.
Contractors nevertheless argue that § 19-118.01(A) applies by virtue of
A.R.S. § 19-141(A).2 Section 19-141(A) provides that chapter 1 of title 19,
which regulates initiatives, referenda, and recalls and includes
§ 19-118.01(A), “applies to the legislation of cities, towns and counties,
except as specifically provided to the contrary in [article 4 of chapter 1].”
(Emphasis added.) Because nothing in article 4 expressly exempts
§ 19-118.01(A) from applying to local measures, Contractors argue that
§ 19-118.01(A) applies here. We are unpersuaded.

¶9              Contractors’ interpretation of § 19-141(A) as applying
§ 19-118.01(A) to local measures would render the word “statewide” in
§ 19-118.01(A) superfluous.            “A cardinal principle of statutory
interpretation is to give meaning, if possible, to every word and provision
so that no word or provision is rendered superfluous.” Nicaise, 245 Ariz.
at 568 ¶ 11. We are particularly persuaded that the legislature did not
intend the word “statewide” to be meaningless as it added § 19-118.01(A)
in 2017, along with other statutes addressing statewide measures,
presumably knowing that § 19-141(A) existed. See City of Phoenix v. Glenayre
Elecs., Inc., 242 Ariz. 139, 144 ¶ 19 (2017) (“[W]e presume that the legislature,
when it passes a statute, knows the existing laws.” (quoting Daou v. Harris,
139 Ariz. 353, 357 (1984))). Under Contractors’ argument, § 19-141(A)
would apply § 19-118.01(A) to local measures whether or not the latter
statute included the adjective “statewide,” thus rendering that term
superfluous.

2
 Before the court of appeals, Contractors also argued that the Phoenix City
Charter adopts title 19, including § 19-118.01(A), as a local requirement.
They do not repeat this argument here, so we do not address it.


                                       4
          ARIZONA CHAPTER et al. v. CITY OF PHOENIX et al.
                      Opinion of the Court


¶10           Relatedly, interpreting § 19-141(A) as not applying
§ 19-118.01(A) to local measures harmonizes these statutes. See Reed-Kaliher
v. Hoggatt, 237 Ariz. 119, 123 ¶ 17 (2015) (noting that “when possible, we
harmonize apparently conflicting statutes” (internal quotation marks
omitted) (quoting Estate of Hernandez v. Ariz. Bd. of Regents, 177 Ariz. 244,
249 (1994))). Section 19-141(A) would apply chapter 1, title 19 statutes
without a “statewide” restriction to local measures, and § 19-118.01(A), per
its language, would apply only to statewide measures.

¶11             Contractors argue that their interpretation of § 19-141(A) as
applying “statewide” restricted provisions to local measures is supported
by examining § 19-111(D), enacted in 2014.                 Like § 19-118.01(A),
§ 19-111(D), which concerns circulation training materials, only applies to
“statewide” measures. Significantly, the last sentence in § 19-111(D)
provides that “[n]otwithstanding § 19-141, this subsection does not apply
to initiative, referendum or recall petitions for cities, towns and counties.”
Contractors assert that “[i]f use of the word ‘statewide’ were enough to
make a provision not apply locally, the subsequent ‘notwithstanding’
language in § 19-111(D) would have been unnecessary.” They conclude
that the legislature’s omission of similar language in § 19-118.01(A) means
the statute applies to local measures per § 19-141(A). Cf. Ballesteros v. Am.
Standard Ins. Co. of Wis., 226 Ariz. 345, 349 ¶ 15 (2011) (stating that including
a requirement for Spanish-language forms in some statutes but not in
A.R.S. § 20-259.01 indicates that the legislature intentionally omitted this
requirement).

¶12            The “notwithstanding” sentence in § 19-111(D) could
evidence the 2014 legislature’s view that § 19-141(A) might otherwise
apply, or it may have been included out of caution to remove any doubt
about that statute’s inapplicability to local measures. Regardless, we are
unconvinced that the 2017 legislature’s omission of similar language in
§ 19-118.01(A) evidenced an intent to apply that provision to local
measures. The 2017 legislature could have reasonably concluded that
§ 19-118.01(A)’s express reference to “statewide” initiative and referendum
petitions sufficiently precluded application to local measures.
Section 19-118.01(A) is thus unlike § 20-259.01, at issue in Ballesteros, which
had no language requiring a Spanish-language insurance form. See
Ballesteros, 226 Ariz. at 349 ¶ 15. Also, the 2017 legislature plainly focused
on “statewide” measures when enacting § 19-118.01 by finding that
“[s]tatewide initiative measures enact broad and sweeping changes to the
laws of this state” and that protecting the integrity of that process “is a


                                       5
         ARIZONA CHAPTER et al. v. CITY OF PHOENIX et al.
                     Opinion of the Court


significant state interest.” See 2017 Ariz. Sess. Laws, ch. 52, § 5 (1st Reg.
Sess.).

¶13           We also disagree that § 19-111(D)’s “notwithstanding”
language shows that § 19-141(A) applies to “statewide” restricted statutes
because the legislature has also taken the opposite position. Specifically, to
apply A.R.S. § 19-121.01(A)(1)(h) to local measures, the 2015 legislature did
not rely on § 19-141(A) but instead deleted the words “statewide ballot
measures only.” See 2015 Ariz. Sess. Laws, ch. 285, § 5 (1st Reg. Sess.). If
the legislature had viewed § 19-141(A) as applying § 19-121.01(A)(1)(h) to
local measures even with the “statewide” language, as Contractors argue,
there was no need to delete that language.

¶14          In sum, because § 19-118.01(A) applies only to statewide
measures, the superior court correctly refused to apply that provision here.

                         II.   100-word description

¶15           Section 19-102(A) requires an initiative petition to set forth “a
description of no more than one hundred words of the principal provisions
of the proposed measure or constitutional amendment.” The description
need not be impartial nor “detail every provision.” Molera, 245 Ariz. at 295
¶ 13; Save Our Vote, Opposing C-03-2012 v. Bennett, 231 Ariz. 145, 152 ¶ 27
(2013). But we will invalidate a petition if the description is “fraudulent or
creates a significant danger of confusion or unfairness.” Molera, 245 Ariz.
at 295 ¶ 13 (quoting Save Our Vote, 231 Ariz. at 152 ¶ 26). In making this
determination, we consider the meaning a reasonable person would ascribe
to the description. Molera, 245 Ariz. at 297 ¶ 27 (“We hold § 19-102(A)
requires an objective standard for evaluating the description of the actual
provisions rather than crediting the drafters’ subjective intent.”).

¶16           The 100-word description in the Initiative petition provided:

       This initiative measure amends the City Charter to terminate
       construction of all future light rail extensions and redirect the
       funds toward infrastructure improvements. Revenues from
       terminating light rail extensions other than the South Phoenix
       extension will fund infrastructure improvements throughout
       the City. Revenues from terminating the South Phoenix light
       rail extension will fund infrastructure improvements in South
       Phoenix (defined as South Mountain Village plus the area


                                      6
         ARIZONA CHAPTER et al. v. CITY OF PHOENIX et al.
                     Opinion of the Court


       between Seventh Street, Seventh Avenue, Jefferson Street and
       the Salt River). A Citizens Transportation Committee will
       solicit public input, make recommendations to the City
       Council regarding infrastructure improvements, and review
       transportation expenditures.
As required by § 19-102(A), the petition also stated that the Initiative
sponsor had prepared the description, which “may not include every
provision contained in the measure,” and advised petition signers of their
“right[s] to read or examine the title and text [of the measure] before
signing.”

¶17           Contractors argue that the 100-word description was
misleading in three respects and therefore created a significant danger of
both confusion and unfairness.        First, Contractors assert that the
description’s references to “revenues” falsely suggest that terminating light
rail extensions would generate income. We disagree. The first sentence
speaks of “redirect[ing]” existing funds from future light rail extension
projects. Read in context, a reasonable person would know that the
“revenues” mentioned in the succeeding sentences refer to the redirected
funds.

¶18           Second, Contractors argue that the summary’s statement that
funds will be redirected from light rail extensions is misleading because
only funds controlled by the City of Phoenix can be redirected; regional and
federal funding for light rail in Phoenix would purportedly cease if the
Initiative passes. We have never required an initiative description to
explain all potential effects of a measure. See Save Our Vote, 231 Ariz. at 152
¶ 27 (rejecting argument that a description failed to “completely describe
the effects of implementing” the measure because § 19-102(A) “requires
only a description of the principal provisions, not a complete description”).
The proper forum to argue the consequences of passing the Initiative is in
statements of support and opposition, editorials, and the like. See Tilson v.
Mofford, 153 Ariz. 468, 473 (1987) (“[T]he proper place to argue about the
potential impact of an initiative is in the political arena, in speeches,
newspaper articles, advertisements and other forums.”).

¶19           Third, Contractors argue that the summary is misleading
because it proposes to redirect “light rail extension[]” funds to
“infrastructure improvements” but fails to reveal that “infrastructure
improvements,” as defined in the Initiative, excludes repairs to light rail.


                                      7
         ARIZONA CHAPTER et al. v. CITY OF PHOENIX et al.
                     Opinion of the Court


Consequently, Contractors contend, signers were not informed that passing
the Initiative would terminate funding for light rail upkeep as well as
expansion.

¶20            Contractors’ argument fails because the Initiative does not, in
fact, eliminate funding for upkeep of the existing light rail system. The
Initiative defines “light rail extensions,” as “any and all construction,
development, extension or expansion of, or improvement to, light rail
transit authorized by Proposition 104.” Thus, the light rail funds at issue in
the Initiative are only those dedicated to light rail extensions, not upkeep,
as authorized by Proposition 104. See supra ¶ 2. Neither Proposition 104
nor the Initiative addresses funding to repair and maintain the existing light
rail system. Therefore, the 100-word description is not misleading by
stating that light rail extension funds would be redirected if the Initiative
passes.

                              CONCLUSION

¶21           We affirm the superior court’s judgment and the court of
appeals’ decision.




                                      8